DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 16, 2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: illumination source in claims 8 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "said further pairs of metal leads" in ln 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 13 depends from claim 8 but claim 12 does recite further pairs of metal leads. Examiner suggests amending claim 13 to depend from claim 12.
Claim 13 recites the limitation "said further pairs" in ln 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 13 depends from claim 8 but claim 12 does recite further pairs of metal leads. Examiner suggests amending claim 13 to depend from claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 8-10 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by  R. Supino et al., Micromachined Particles for Detecting Metal-Ion Concentration in Fluids, Journal of Microelectromechanical Systems, vol. 15, no. 5, pp. 1299-1307, Oct. 2006.

Regarding claim 8, Supino teaches an apparatus (Figs. 3, 4, metal-ion sensor device), comprising: 
a semiconductor device (p. 1302, left column, III Design and Fabrication, third paragraph, the power supply is created using a unique SOI process. Individual PV cells are created using a simple - junction design), said semiconductor device comprising at least one N-type material layer oriented in a first direction (n+ diffusion layer shown in Fig. 3) and covering a P-type material layer oriented in said first direction (p-type device layer shown in Fig. 3), metal leads formed over said N-type material layer  (Al interconnect layers shown over n+ diffusion layer in Figs. 3 and 4) and separated from one another by a gap filled with a dielectric and from portions of said N-type material layer by said dielectric (thermal oxide layer shown in Fig. 3 separating Al interconnect from one another and from n+ diffusion layer); 
(Fig. 5, under white light illumination); and 
electrical circuitry coupled to a structure of said semiconductor device (Fig. 2, Cantilever with electrode at tip connected to PV cell array, Fig. 3, Ti/Pt electrode metal, measuring the general I–V behavior of the PV cell arrays, measurements of open cell voltage and short circuit current, p. 1303, right column, second paragraph) .
	The preamble “for in-situ detection of metal ion contamination in a solution” and the limitations “contacting a solution” and “adapted to determine if a conductive path of metal ions from said solution exists between said metal leads and across said gap” are recitations of intended use/functional limitations.  An intended use/functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Supino is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Supino teaches the sensor is designed to be dropped in liquids or flow through microfluidic systems and can be used in parallel with many other similar sensors to detect metal-ion concentrations (abstract). 

Regarding claim 9, the limitation “said solution comprises an effluent stream from a semiconductor processing tool” is with respect to an article worked upon (the 

Regarding claim 10, Supino teaches wherein said illumination source comprises a white light (Fig. 5, white light) The limitation “disposed within said solution” is an intended use and with respect to an article worked upon. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 12 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over R. Supino et al., Micromachined Particles for Detecting Metal-Ion Concentration in Fluids, Journal of Microelectromechanical Systems, vol. 15, no. 5, pp. 1299-1307, Oct. 2006 as applied to claim 8 above. 

Regarding claim 12, Supino fails teach wherein said semiconductor device further comprises further metal leads formed over said N-type material layer and arranged in further pairs, each of said further pairs including two said further metal leads separated by said dielectric, wherein said further pairs include different spacing 

Regarding claim 13, Supino fails to teach wherein said electrical circuitry is further coupled to said further pairs of metal leads. However, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B). It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide further pairs of metal leads and wherein the electrical circuitry is coupled to said further pairs and such an arrangement would yield expected results.  
The limitation “and is adapted to determine if a conductive path of said metal ions exists between respective further metal leads of said further pairs” is a functional recitation.  An intended use/functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The .

Claims 14-17, 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over R. Supino et al., Micromachined Particles for Detecting Metal-Ion Concentration in Fluids, Journal of Microelectromechanical Systems, vol. 15, no. 5, pp. 1299-1307, Oct. 2006 as applied to claim 8 above. 

Regarding claim 14, Supino teaches an apparatus (Figs. 3, 4, metal-ion sensor device), comprising:
Supino fails to explicitly teach a vessel. However Supino teaches  the sensor is designed to be dropped in liquids or flow through microfluidic systems (abstract). Therefore it would have been obvious to one of ordinary skill in the art the time the invention was made to modify the device of Supino to include a vessel to hold the liquid or wherein the flow through microfluidic system which include a vessel because doing so would contain the liquid. 
a semiconductor device (p. 1302, left column, III Design and Fabrication, third paragraph, the power supply is created using a unique SOI process. Individual PV cells are created using a simple - junction design), said semiconductor device comprising at least one N-type material layer oriented in a first direction (n+ diffusion layer shown in Fig. 3) and covering a P-type material layer oriented in said first direction (p-type device layer shown in Fig. 3), metal leads formed over said N-type material layer  (Al interconnect layers shown over n+ diffusion layer in Figs. 3 and 4) and separated from one another by a gap filled with a dielectric and from portions of said N-type material layer by said dielectric (thermal oxide layer shown in Fig. 3 separating Al interconnect from one another and from n+ diffusion layer); 
an illumination source adapted to expose said semiconductor device to illumination (Fig. 5, under white light illumination); and 
electrical circuitry coupled to a structure of said semiconductor device (Fig. 2, Cantilever with electrode at tip connected to PV cell array, Fig. 3, Ti/Pt electrode metal, measuring the general I–V behavior of the PV cell arrays, measurements of open cell voltage and short circuit current, p. 1303, right column, second paragraph) .
	The preamble “for in-situ detection of metal ion contamination in a solution” and the limitations “containing a solution,” “contacting a solution” and “adapted to determine if a conductive path of metal ions from said solution exists between said metal leads and across said gap” are recitations of intended use/functional limitations.  An intended use/functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Supino is identical to the presently claimed structure and therefore, would have the ability to perform the (abstract). 

Regarding claim 15, Supino fails to teach wherein said vessel comprises a pipe. However, Supino teaches wherein the sensors are suitable for environmental and industrial process (p. 1306, left column, IV Conclusion). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the vessel to be a pipe since one of ordinary skill in the art would encounter a pipe in an industrial process. Additionally differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(IV)(B). Therefore, it would have been a matter of choice to use a pipe shaped vessel to which a person of ordinary skill in the art would have found obvious. The limitation “said solution comprises an effluent stream from a semiconductor processing tool” is with respect to an article worked upon (the solution). The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.

Regarding claim 16, the limitation “wherein said semiconductor processing tool comprises a chemical mechanical polishing (CMP) processing tool” is with respect to an article worked upon (the solution). The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.

Regarding claim 17, Supino teaches wherein said illumination source comprises a white light (Fig. 5, white light). The limitation “disposed within said solution” is an intended use and with respect to an article worked upon. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.

Regarding claim 19, Supino fails teach wherein said semiconductor device further comprises further metal leads formed over said N-type material layer and arranged in further pairs, each of said further pairs including two said further metal leads separated by said dielectric, wherein said further pairs include different spacing distances of said further metal leads. However, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B). It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide further metal leads formed over said N-type material layer and arranged in further pairs, each of said further pairs including two said further metal leads separated by said dielectric, wherein said further pairs include different spacing distances of said further metal leads and such an arrangement would yield expected results.  

Regarding claim 20, Supino fails to teach wherein said electrical circuitry is further coupled to said further pairs of metal leads. However, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B). It would have been obvious to one of ordinary 
The limitation “and is adapted to determine if a conductive path of said metal ions exists between respective further metal leads of said further pairs” is a functional recitation.  An intended use/functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Supino is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Supino teaches the sensor is designed to be dropped in liquids or flow through microfluidic systems and can be used in parallel with many other similar sensors to detect metal-ion concentrations (abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 9,000,783. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of USP ‘783 disclose an apparatus for detecting metal ions in a solution comprising a semiconductor device, a vessel containing a solution; a semiconductor device comprising at least one N-type material layer oriented in a first direction and covering a P-type material layer oriented in said first direction, and a dielectric layer disposed over said at least one N-type material layer and including an opening therethrough; an illumination source arranged such that said semiconductor device is exposed to said illumination source; and electrical circuitry coupled to a structure of said semiconductor device and capable of testing at least one of conductance and resistance of said structure.

Allowable Subject Matter
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art Supino teaches a transparent dielectric over said metal leads (The metal interconnect lines are insulated from the PV cell using a thermal oxide layer and a silicon nitride layer. Fig. 3 and 4, p. 1302, left column, last paragraph). (p. 1305, right column, bottom of second paragraph).
Therefore, Prior art Supino fails to teach or suggest wherein said transparent dielectric includes openings that expose said gap and respective ends of each of said metal leads adjacent said gap. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bonneau et al. (US 2011/0115464) discloses internal detection can detect the presence of chemical and/or biological compounds or other items of interest on individuals handling by using chemical-selective devices. These chemical-selective devices can include non-linear (e.g., diode and/or transistor) and/or time non-linear (e.g., controlled resistor) electrical components and can indicate exposure to an item of interest through a change in one or more electrical characteristics (para. [0007]).
Nakata (US 2010/019275) discloses a semiconductor photo detector having a layer-structure, including a selective etching layer 102 of a first-type conductivity, a field-relaxing layer 103 of the first-type conductivity, a multiplier layer 104 (undoped layer), a field-relaxing layer 105 of a second-type conductivity, a light absorption layer 106 of the second-type conductivity, a selective etching layer 107 of the second-type conductivity, a buffer layer 108 of the second-type conductivity, a contact layer 109 of the second-
Chowdhury et al. (US 2007/0187611) discloses a cell containing a shallow p-n junction formed by a p-type substrate 110 and a heavily doped n-type layer 106. Heavily doped p-type layer 108 is formed in the substrate below the n-type layer 106. P-type layer 108 creates a sheet of charge that divides the cell structure into a low electric field region below layer 108, wherein photon absorption occurs, and a high electric field region above layer 108 wherein impact ionization occurs. Metal electrodes 101 contact the n-type layer 106 through an insulation layer 103. Metal contact layer 104 is provided on the opposite side of the substrate 110 (paras. [0018]-[0019]).
Todd (US 4,420,722) discloses technique for testing for heavy metal contamination in semiconductor processing furnaces includes use of a chip having a plurality of PN- junctions, at least one of which is completely isolated from the sides of the chip (abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/           Primary Examiner, Art Unit 1795